The plaintiffs petition for certification for appeal from the Appellate Court, 123 Conn. App. 18 (AC 30962), is granted, limited to the following issue:
“Did the Appellate Court properly uphold the determination of the compensation review board that the compensable work injuries were not the proximate cause of the decedent’s death?”
EVELEIGH, J., did not participate in the consideration of or decision on this petition.
*924The Supreme Court docket number is SC 18680.
John J. Quinn, in support of the petition.
Lawrence G. Widem, assistant attorney general, in opposition.
Decided September 22, 2010